Title: To Thomas Jefferson from John Strode, 7 January 1806
From: Strode, John
To: Jefferson, Thomas


                        
                            Worthy Sir
                            
                            Culpeper 10 O’clk Am 7 Jan ‘06
                        
                        Not till this moment did I receive the communication of the 15th. Ult: with which You were please to honor
                            me; the delay is unaccountable! Stevensburg is our next post Office, to which we Weekly Send on post day; if Sir in future
                            You are pleased to favour me with another Line; pray let it be directed to care of Mordecai Barbour, Merchant of
                            Fredericksburg; who is my Agent there, and has dayly Opportunities of forwarding Letters to me, and will not fail to do
                            it.
                        At this late Season of the Year I consider it almost impossible to avail my Self of the kind offer made me
                            through the Secretary of War; it is now too late to hire Slaves for the present Year; procuring white Labourers is
                            difficult & precarious; had I known of this Matter in October it had certainly exercised my close Attention. The season
                            advanced and Various engagements control my present exertions; insomuch, that I am not at liberty for my Self to Accept the
                            favourable offer; If I can render any essential service therein to the United States, On Notice I will most pleasureably
                            Meet Mr Foxhall at the place in Question On Monday the 3d of Next Month; and thence, if need be, Accompany Him to the Seat
                            of Government; at present the Matter is so Sudden and unexpected that I cannot with propriety promise any thing further,
                            and shall therefore wait the future Communication of the Secretary of War to whom I shall instantly do my Self the honor to
                            Write on the Subject.
                        I fear that Mr H: Freeman will meet with difficulty in hiring Slaves for the Service of Monticello; His
                            Brother, a Good intelligent Young Man, Merchant at Culpeper Court House, furnishd with proper Credentials; has been
                            several days down the Country on that Service, to little purpose. So I am informd.
                        with all due regard I am Worthy Sir Your most Obdt hble Servt
                        
                            John Strode
                            
                        
                    